831 F.2d 305
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.George SHUSTYK, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
Appeal No. 87-3269
United States Court of Appeals, Federal Circuit.
September 9, 1987.

Before FRIEDMAN, PAULINE NEWMAN and ARCHER, Circuit Judges.
PER CURIAM.


1
George Shustyk, appeals the decision of the Merit Systems Protection Board, reversing that of its administrative judge and upholding the agency action of reducing the grade of Mr. Shustyk.  MSPB Docket No. NY07528610076.  The decision of the Board is affirmed, for the reasons given therein.  We have considered all of petitioner's arguments, and conclude that no reversible error has been shown.